DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chang Lim, Registration Number 63,106 on 5/18/2021.

The claims have been amended as follows:

1.	(Canceled)
2.	(Currently Amended) A method, as implemented by one or more computing devices configured with specific computer-executable instructions, the method comprising:
receiving a code execution request to execute a program code, wherein the code execution request indicates a user-specified amount of a computing resource to be allocated to a container to be created on a virtual machine instance and used to execute the program code therein;
identifying a first virtual machine instance having at least the user-specified amount of the computing resource indicated by the code execution request;
creating, on the first virtual machine instance, a first container having at least the user-specified amount of the computing resource indicated by the code execution request;
executing the program code in the first container created on the first virtual machine instance;
monitoring one or more executions of the program code in the first container created on the first virtual machine instance;
first container created on the virtual machine should be greater than the user-specified amount of the computing resource indicated by the code execution request, wherein the first virtual machine instance on which the first container is created has an additional amount of the computing resource not yet allocated to the first container; and
outputting an indication of a suggested amount of the computing resource, wherein the indicated suggested amount of the computing resource is different from the user-specified amount of the computing resource indicated by the code execution request, and wherein the indicated suggested amount of the computing resource is greater than or equal to an average amount of the computing resource used by the program code during the one or more executions of the program code on the first virtual machine instance.

3.	(Previously Presented) The method of claim 2, further comprising determining one or more of a resource utilization associated with the one or more executions, a latency associated with the one or more executions, an amount or percentage of the computing resource used by the program code during the one or more executions, or an amount or percentage of the user-specified amount used by the program code during the one or more executions.

4.	(Previously Presented) The method of claim 2, further comprising determining that a usage of the computing resource by the program code during the one or more executions is above a threshold amount.

5.	(Canceled)
6.	(Canceled)

8.	(Canceled)
9.	(Previously Presented) The method of claim 2, wherein the computing resource comprises one or more of memory, central processing unit (CPU), network, or disk space.

10.	(Currently Amended) A system, comprising: one or more processors; and
one or more memories, the one or more memories having stored thereon instructions, which, when executed by the one or more processors, configure the one or more processors to:
receive a code execution request to execute a program code, wherein the code execution request indicates a user-specified amount of a computing resource to be allocated to a container to be created on a virtual machine instance and used to execute the program code therein;
identify a first virtual machine instance having at least the user- specified amount of the computing resource indicated by the code execution request;
cause a first container having at least the user-specified amount of the computing resource indicated by the code execution request to be created on the first virtual machine instance;
cause the program code to be executed in the first container created on the first virtual machine instance;
monitor one or more executions of the program code in the first container created on the first virtual machine instance;
determine, based at least on a percentage of the one or more executions of the program code failing to successfully complete being greater than or equal to a threshold level, that an amount of the computing resource allocated to the first container created on the virtual machine should be greater than the user-specified amount of the computing resource indicated by the code execution first virtual machine instance on which the first container is created has an additional amount of the computing resource not yet allocated to the first container; and
output an indication of a suggested amount of the computing resource, wherein the indicated suggested amount of the computing resource is different from the user-specified amount of the computing resource indicated by the code execution request, and wherein the indicated suggested amount of the computing resource is greater than or equal to an average amount of the computing resource used by the program code during the one or more executions of the program code on the first virtual machine instance.

11. 	(Previously Presented) The system of claim 10, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to determine one or more of a resource utilization associated with the one or more executions, a latency associated with the one or more executions, an amount or percentage of the computing resource used by the program code during the one or more executions, or an amount or percentage of the user-specified amount used by the program code during the one or more executions.

12.	(Previously Presented) The system of claim 10, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to determine that a usage of the computing resource by the program code during the one or more executions is above a threshold amount.
13.	(Canceled)
14.	(Previously Presented) The system of claim 10, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to determine, based on a usage of the computing resource, another amount of the computing resource different from the user-specified amount, and cause, subsequent to the one or more executions, the program code to be executed using said another amount of the computing resource.

15.	(Canceled)

16.	(Currently Amended) Non-transitory physical computer storage storing instructions, which, when executed by one or more computing devices, configure the one or more computing devices to:
receive a code execution request to execute a program code, wherein the code execution request indicates a user-specified amount of a computing resource to be allocated to a container to be created on a virtual machine instance and used to execute the program code therein;
identify a first virtual machine instance having at least the user-specified amount of the computing resource indicated by the code execution request;
cause a first container having at least the user-specified amount of the computing resource indicated by the code execution request to be created on the first virtual machine instance;
cause the program code to be executed in the first container created on the first virtual machine instance;
monitor one or more executions of the program code in the first container created on the first virtual machine instance;

first container created on the virtual machine should be greater than the user-specified amount of the computing resource indicated by the code execution request, wherein the first virtual machine instance on which the first container is created has an additional amount of the computing resource not yet allocated to the first container; and
output an indication of a suggested amount of the computing resource, wherein the indicated suggested amount of the computing resource is different from the user-specified amount of the computing resource indicated by the code execution request, and wherein the indicated suggested amount of the computing resource is greater than or equal to an average amount of the computing resource used by the program code during the one or more executions of the program code on the first virtual machine instance.

17.	(Previously Presented) The non-transitory physical computer storage of claim 16, wherein the instructions, when executed by the one or more computing devices, further configure the one or more computing devices to determine one or more of a resource utilization associated with the one or more executions, a latency associated with the one or more executions, an amount or percentage of the computing resource used by the program code during the one or more executions, or an amount or percentage of the user-specified amount used by the program code during the one or more executions.



19.	(Canceled)
20.	(Previously Presented) The non-transitory physical computer storage of claim 16, wherein the instructions, when executed by the one or more computing devices, further configure the one or more computing devices to determine, based on a usage of the computing resource, another amount of the computing resource different from the user-specified amount, and cause, subsequent to the one or more executions, the program code to be executed using said another amount of the computing resource.
21.	(Canceled)
22.	(Canceled)
23.	(Canceled)
24.	(Canceled)
25.	(Previously Presented) The method of claim 2, further comprising: receiving the request to execute the program code, wherein the request at least indicates (i) an identity of the program code and (ii) one or more user- specified arguments to the program code; and executing the program code using the one or more user-specified arguments as input to the program code.

26.	(Previously Presented) The system of claim 10, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to:


27.	(Previously Presented) The non-transitory physical computer storage of claim 16, wherein the instructions, when executed by the one or more computing devices, further configure the one or more computing devices to:
receive the request to execute the program code, wherein the request at least indicates (i) an identity of the program code and (ii) one or more user- specified arguments to the program code; and
cause the program code to be executed using the one or more user- specified arguments as input to the program code.
28.	(Previously Presented) The method of claim 2, wherein the threshold level is specific to a first user associated with the program code such that another program code associated with a second user has a different threshold level based on which resource adjustment is performed on behalf of the second user.

29.	(Currently Amended) The method of claim 2, wherein the first virtual machine instance has at least one additional container created thereon other than the first container.

30.	(Currently Amended) The system of claim 10, wherein the first virtual machine instance has at least one additional container created thereon other than the first container.
Currently Amended) The non-transitory physical computer storage of claim 16, wherein the first virtual machine instance has at least one additional container
created thereon other than the first container.

--End--

Allowable Subject Matter
2.	Claims 2-4, 7, 9-12, 14, 16-18, 20 and 25-31 are allowed.
3.	The primary reason for the allowance of the claims in this case, is the inclusion of the limitations determining, based at least on a percentage of the one or more executions of the program code failing to successfully complete being greater than or equal to a threshold level, that an amount of the computing resource allocated to the container created on the virtual machine should be greater than the user-specified amount of the computing resource indicated by the code execution request and outputting an indication of a suggested amount of the computing resource, wherein the indicated suggested amount of the computing resource is different from the user-specified amount of the computing resource indicated by the code execution request, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192